As filed with the Securities and Exchange Commission on March 17, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Colonial Financial Services, Inc. and Colonial Bank, FSB 401(k) Savings Plan (Exact Name of Registrant as Specified in Its Charter) Maryland Being applied for (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification Number) 2745 S. Delsea Drive Vineland, New Jersey 08360 (856) 205-0058 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Mr. Edward J. Geletka President and Chief Executive Officer 2745 S. Delsea Drive Vineland, New Jersey 08360 (856) 205-0058 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Edward A. Quint, Esq. Eric Luse, Esq. Luse Gorman Pomerenk & Schick, P.C. 5335 Wisconsin Avenue, N.W., Suite 780 Washington, D.C. 20015 (202) 274-2000 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional shares for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.01 par value per share 6,493,388 shares $64,933,880 (1) Participation interests 177,935 interests (2) Estimated solely for the purpose of calculating the registration fee. The securities of Colonial Financial Services, Inc. to be purchased by the Colonial Bank, FSB 401(k) Savings Plan are included in the amount shown for the common stock. Accordingly, no separate fee is required for the participation interests. In accordance with Rule 457(h) of the Securities Act of 1933, as amended, the registration fee has been calculated on the basis of the number of shares of common stock that may be purchased with the current assets of such Plan. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Prospectus Supplement Interests in COLONIAL BANK, FSB 401(k) SAVINGS PLAN Offering of Participation Interests in up to 177,935 Shares of COLONIAL FINANCIAL SERVICES, INC. Common Stock In connection with the adoption of the Plan of Conversion and Reorganization of Colonial Bankshares, MHC, Colonial Financial Services, Inc. is allowing participants in the Colonial Bank, FSB 401(k) Savings Plan (the “Plan”) to invest all or a portion of their accounts in stock units representing an ownership interest in the common stock of Colonial Financial Services, Inc.Based upon the value of the Plan assets at December 31, 2009, the trustee of the Plan could acquire (through purchase of new shares or exchange of existing shares of Colonial Bankshares, Inc. for shares of Colonial Financial Services, Inc.) up to 177,935 shares of common stock of Colonial Financial Services, Inc., at the purchase price of $10 per share.This prospectus supplement relates to the initial election of Plan participants to direct the trustee of the Plan to invest all or a portion of their Plan accounts in stock units representing an ownership interest in the Colonial Financial Services, Inc. Stock Fund at the time of the stock offering. Colonial Financial Services, Inc.’s prospectus, dated , 2010, accompanies this prospectus supplement.It contains detailed information regarding the conversion and stock offering of Colonial Financial Services, Inc. common stock and the financial condition, results of operations and business of Colonial Bank, FSB.This prospectus supplement provides information regarding the Plan. You should read this prospectus supplement together with the prospectus and keep both for future reference. For a discussion of risks that you should consider, see “Risk Factors” beginning on page of the prospectus. The interests in the Plan and the offering of common stock of Colonial Financial Services, Inc. have not been approved or disapproved by the Office of Thrift Supervision, the Securities and Exchange Commission or any other federal or state agency.Any representation to the contrary is a criminal offense. The securities offered in this prospectus supplement are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. This prospectus supplement may be used only in connection with offers and sales by Colonial Financial Services, Inc., in the stock offering, of stock units representing an interest in shares of common stock in the Colonial Financial Services, Inc. Stock Fund of the Plan.No one may use this prospectus supplement to reoffer or resell interests in shares of common stock of Colonial Financial Services, Inc. acquired through the Plan. You should rely only on the information contained in this prospectus supplement and the attached prospectus.Colonial Financial Services, Inc., Colonial Bank, FSB and the Plan have not authorized anyone to provide you with information that is different. This prospectus supplement does not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction to any person to whom it is unlawful to make an offer or solicitation in that jurisdiction.Neither the delivery of this prospectus supplement and the prospectus nor any sale of common stock or stock units representing an ownership interest in common stock of Colonial Financial Services, Inc. shall under any circumstances imply that there has been no change in the affairs of Colonial Bank, FSB or the Plan since the date of this prospectus supplement, or that the information contained in this prospectus supplement or incorporated by reference is correct as of any time after the date of this prospectus supplement. The date of this prospectus supplement is , 2010. TABLE OF CONTENTS THE OFFERING 1 Securities Offered 1 Colonial Financial Services, Inc. Stock Fund 1 Purchase Priorities 2 Allocation of Units 3 Composition of and Purpose of Stock Units 4 Value of Plan Assets 4 Election to Purchase Stock Units in the Stock Offering 4 How to Order Stock in the Offering 5 Order Deadline 6 Irrevocability of Transfer Direction 6 Future Direction to Purchase Common Stock 6 Voting Rights of Common Stock 7 DESCRIPTION OF THE PLAN 8 Introduction 8 Eligibility and Participation 8 Contributions Under the Plan 9 Limitations on Contributions 9 Benefits Under the Plan 10 Withdrawals and Distributions from the Plan 10 Investment of Contributions and Account Balances 12 Performance History 13 Investment in Common Stock of Colonial Financial Services, Inc 16 Administration of the Plan 17 Amendment and Termination 17 Merger, Consolidation or Transfer 17 Federal Income Tax Consequences 18 Additional Employee Retirement Income Security Act (“ERISA”) Considerations 19 Securities and Exchange Commission Reporting and Short-Swing Profit Liability 19 Financial Information Regarding Plan Assets 20 LEGAL OPINION 20 THE OFFERING Securities Offered Colonial Financial Services, Inc. is offering stock units in the Colonial Bank, FSB 401(k) Savings Plan (the “Plan”).The stock units represent indirect ownership of Colonial Financial Services, Inc.’s common stock through the Colonial Financial Services, Inc. Stock Fund being established under the Plan in connection with the stock offering.Given the purchase price of $10 per share in the stock offering, the Plan may purchase (or acquire) up to 177,935 shares of Colonial Financial Services, Inc. common stock in the stock offering. Only employees of Colonial Bank, FSB may become participants in the Plan and only participants may purchase stock units in the Colonial Financial Services, Inc Stock Fund.Your investment in stock units in connection with the stock offering through the Colonial Financial Services, Inc. Stock Fund is subject to the purchase priorities contained in the Plan of Conversion and Reorganization of Colonial Bankshares, MHC. Information with regard to the Plan is contained in this prospectus supplement and information with regard to the financial condition, results of operations and business of Colonial Financial Services, Inc. is contained in the accompanying prospectus.The address of the principal executive office of Colonial Financial Services, Inc. and Colonial Bank, FSB is 2745 S. Delsea Drive, Vineland, New Jersey 08360. Colonial Financial Services, Inc. Stock Fund In connection with the stock offering, you may elect to transfer all or part of your account balances in the Plan to the Colonial Financial Services, Inc. Stock Fund, to be used to purchase stock units representing an ownership interest in the common stock of Colonial Financial Services, Inc. issued in the stock offering.The Colonial Financial Services Inc. Stock Fund is a new fund in the Plan established to hold share of Colonial Financial Services, Inc.It is different from the Colonial Bankshares, Inc. Stock Fund, which presently holds shares of Colonial Bankshares, Inc., the mid-tier holding company of Colonial Bank, FSB that will be eliminated in the reorganization of Colonial Bankshares, MHC into Colonial Financial Services, Inc., the newly formed stock holding company of Colonial Bank, FSB.At the close of the reorganization and offering, shares of Colonial Bankshares, Inc. held in the Colonial Bankshares, Inc. Stock Fund will be exchanged for shares of Colonial Financial Services, Inc. pursuant to the exchange ratio (discussed in greater detail in the accompanying prospectus) and the Colonial Bankshares, Inc. Stock Fund will be merged into and become part of the Colonial Financial Services, Inc. Stock Fund. Purchase Priorities All Plan participants are eligible to direct a transfer of funds to the Colonial Financial Services, Inc. Stock Fund. However, such directions are subject to the purchase priorities in the Plan of Conversion and Reorganization of Colonial Bankshares, MHC, which contemplates a subscription offering and a community offering.In the offering, the purchase priorities are as follows and apply in case more shares are ordered than are available for sale: Subscription Offering: Depositors of Colonial Bank, FSB with $50 or more as of January 31, 2009, get first priority. Colonial Bank, FSB’stax-qualified plans, including the employee stock ownership plan, get second priority. Depositors of Colonial Bank, FSB with $50 or more on deposit as of March 31, 2010, get third priority. Depositors of Colonial Bank, FSB as of and borrowers from Colonial Bank, FSB as of January 2, 2003 whose borrowings remained outstanding at the close of business of , 20, get fourth priority. Community Offering: Residents of the New Jersey counties of Cumberland and Gloucester get fifth priority. Syndicated Community Offering: Colonial Bankshares, Inc.’s public stockholders as of , get last priority. If you fall into subscription offeringcategories (1), (3) or (4), you have subscription rights to purchase stock units representing an ownership interest in shares of Colonial Financial Services, Inc. common stock in the subscription offering and you may use funds in the Plan to pay for the stock units.You may also be able to purchase stock units representing an ownership interest in shares of Colonial Financial Services, Inc. common stock in the subscription offering even though you are ineligible to purchase through subscription offering categories (1), (3) or (4) if Colonial Financial Services, Inc. determines to allow the Plan to purchase stock through subscription offering category (2), reserved for its tax-qualified employee plans.If the Plan is not included in category (2), then any order for stock units placed by those ineligible to subscribe in categories (1), (3), and (4) will be considered an order placed in the community offering to members of the general public.Subscription offering orders, however, will have preference over orders placed in a community offering. 2 Allocation of Units The trustee of the Colonial Financial Services, Inc. Stock Fund will purchase common stock of Colonial Financial Services, Inc. in the stock offering in accordance with your directions.No later than the end of the subscription offering period, the amount that you elect to transfer from your existing account balances for the purchase of stock units in the Colonial Financial Services, Inc. Stock Fund in connection with the stock offering will be removed from your existing accounts and transferred to a money market account, the Federated Government Obligations Fund, pending the closing of the stock offering.After the close of the subscription offering period, we will determine whether all or any portion of your order will be filled (if the offering is oversubscribed you may not receive any or all of your order, depending on your purchase priority, as described above, and whether the Plan will purchase through category 2).The amount that can be used toward your order will be applied to the purchase of common stock of Colonial Financial Services, Inc. which will be denominated in stock units in the Plan. In the event the offering is oversubscribed, i.e., there are more orders for common stock of Colonial Financial Services, Inc. than shares available for sale in the offering, and the trustee is unable to use the full amount allocated by you to purchase interests in common stock of Colonial Financial Services, Inc. in the offering, the amount that cannot be invested in common stock of Colonial Financial Services, Inc., and any interest earned on such amount, will be transferred from the Federated Government Obligations Fund and reinvested in the existing funds of the Plan, in accordance with your then existing investment election (in proportion to your investment direction for future contributions).The prospectus describes the allocation procedures in the event of an oversubscription.If you choose not to direct the investment of your account balances towards the purchase of any stock units representing an ownership interest in common stock of Colonial Financial Services, Inc. through the Colonial Financial Services, Inc. Stock Fund in connection with the offering, your account balances will remain in the investment funds of the Plan as previously directed by you. 3 Composition of and Purpose of Stock Units The Colonial Financial Services, Inc. Stock Fund will invest in the common stock of Colonial Financial Services, Inc.In addition, the Colonial Financial Services, Inc. Stock Fund will maintain a cash component for liquidity purposes.Liquidity is required in order to facilitate daily transactions such as investment transfers or distributions from the Colonial Financial Services, Inc. Stock Fund.For purchases in the offering, there will be no cash component.A stock unit will be valued at $10.After the offering, stock units will consist of a percentage interest in both the common stock of Colonial Financial Services, Inc. and cash held in the Colonial Financial Services, Inc. Stock Fund.Unit values (similar to the stock’s share price) and the number of units (similar to number of shares) are used to communicate the dollar value of a participant’s account.Following the stock offering, each day the stock unit value of the Colonial Financial Services, Inc. Stock Fund will be determined by dividing the total market value of the fund at the end of the day by the total number of units held in the fund by all participants as of the previous day’s end.The change in stock unit value reflects the day’s change in stock price, any cash dividends accrued and the interest earned on the cash component of the fund, less any investment management fees.The market value and unit holdings of your account in the Colonial Financial Services, Inc. Stock Fund is reported to you on your quarterly statements. Value of Plan Assets As of December 31, 2009, the market value of the assets of the Plan was approximately $1,779,351, all of which is eligible to purchase or acquire common stock of Colonial Financial Services, Inc. in the offering. The Plan administrator informed each participant of the value of his or her account balance under the Plan as of December 31, 2009. Election to Purchase Stock Units in the Stock Offering In connection with the stock offering, the Plan will permit you to direct the trustee to transfer all or part of the funds which represent your current beneficial interest in the assets of the Plan to the Colonial Financial Services, Inc. Stock Fund.You do not have to elect to transfer amounts that you have invested in the Colonial Bankshares, Inc. Stock Fund into the Colonial Financial Services, Inc. Stock Fund.This exchange will take place automatically.The shares of common stock of Colonial Bankshares, Inc. in the Colonial Bankshares, Inc. Stock Fund will be exchanged for Colonial Financial Services, Inc. common stock pursuant to the exchange ratio.The trustee of the Plan will subscribe for Colonial Financial Services, Inc. common stock offered for sale in connection with the stock offering, in accordance with each participant’s direction.In order to purchase stock units representing an ownership interest in common stock of Colonial Financial Services, Inc. in the stock offering through the Plan, you must purchase stock units representing an ownership interest in at least 25 shares in the offering through the Plan.The prospectus describes maximum purchase limits for investors in the stock offering.The trustee will pay $10 per stock unit in the offering, which will be the same price paid by all other persons who purchase shares in the subscription and community offerings. 4 How to Order Stock in the Offering Enclosed is a Special Election Form on which you can elect to purchase stock units in the Colonial Financial Services, Inc. Stock Fund in connection with the stock offering.Please note the following stipulations concerning this election: ●
